Citation Nr: 1513711	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The issue of service connection for PTSD has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran was scheduled for a video conference hearing before the Board in June 2013.  After being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran experienced a mild depressive reaction in service.

2.  The Veteran does not have a current PTSD disability.

3.  The Veteran has a current depression disability.

4.  The current depression disability is not related to service.

5.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.

6.  Service connection for alcohol abuse or polysubstance abuse on a direct basis is precluded by law.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In a September 2010 notice letter sent prior to the initial denial of the claim in January 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination report and medical opinion, and the Veteran's written statements.

VA examined the Veteran for a psychiatric disorder in November 2012.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present psychiatric symptoms, recorded clinical observations and findings, and provided an opinion about whether the diagnosed psychiatric disorder was caused by or related to service.  The Board finds that the November 2012 VA examination report and medical opinion are adequate to assist in determining the nature and etiology of the claimed psychiatric disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In the December 2014 informal hearing presentation letter, the representative asserted that the November 2012 VA examination is inadequate because it was not performed by a psychiatrist.  The representative requested a new examination because the November 2012 VA examination was not performed by a specialist.  

The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Board finds that the November 2012 VA examiner is adequately qualified to opine on the medical questions presented in this case.  The November 2012 VA examiner is a Doctor of Psychology (Psy.D.) and provided medical opinions on the Veteran's psychiatric symptoms.  The VA examiner provided a thorough discussion of the pertinent evidence and clear, well-reasoned medical opinions on the etiology of the Veteran's psychiatric disorder.

Additionally, the representative's general assertion that a medical specialist (a psychiatrist) is needed in this case does not overcome the presumption of competency of a VA medical examiner, whether that VA examiner is a doctor, nurse practitioner, or a physician's assistant.  See Cox at 569.  In addition to not explaining how a Doctor of Psychology is unqualified to provide a competent medical opinion in this case, the representative did not indicate how this particular Doctor of Psychology's medical opinion was inadequate.  As such, the representative has made no assertions to overcome the presumption of competency for VA examiners.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran asserts that a current psychiatric disorder is related to service.  Specifically, the Veteran contends that he developed a psychiatric disorder in service after being beat-up, sexually harassed, and verbally assaulted by superiors.  See February 2013 VA Form 21-4138.

Initially, the Board finds that the Veteran experienced a mild depressive reaction in service.  A service treatment record from January 1981 reflects that the Veteran complained of depressed feelings while onboard the U.S.S. Tattnall, and was diagnosed with a mild depressive reaction.  This January 1981 complaint of depression notwithstanding, the Board notes that the Veteran denied any current complaints or history of depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort in the May 1982 medical history report completed at service separation.  The accompanying May 1982 service separation examination report reflects a normal psychiatric clinical evaluation.

The Board next finds that the Veteran does not have a current PTSD disability.  In the August 2010 VA Form 21-526, the Veteran stated that he had never been treated or tested for PTSD.  VA psychiatric examinations, to include the November 2012 VA examination and the January 2011, January 2004, and December 2003 VA medical center psychology notes, do not include a diagnosis of PTSD.  There is no medical evidence indicating a diagnosis of PTSD, and the evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose PTSD.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 
6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

The Board finds that the Veteran has a current depression disability.  Each of the January 2011, January 2004, and December 2003 VA medical center psychology notes include an Axis I diagnosis of either depression or major depressive disorder.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current depression disability is related to service.  The November 2012 VA examiner diagnosed a personality disorder with schizoid and paranoid traits.  The November 2012 VA examiner did not diagnose major depressive disorder or a depression disability; however, the VA examiner did note that depression was a symptom of the personality disorder.  The November 2012 VA examiner opined that the personality disorder is a longstanding condition rooted in pre-military development and is therefore not caused by military service or secondary to complaints of depression in service.  The VA examiner explained that the problems the Veteran had in service were due to alcohol abuse and the preexisting personality disorder.  There are no additional medical opinions in the record to show that personality disorder or a depression disability are related to service.  In sum, the evidence includes a single medical opinion that includes a diagnosis of a preexisting personality disorder and which does not otherwise indicate any relationship between a current depression disorder and service.  

Personality disorders are disorders are by definition preexisting disorders, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9 , 4.127 (2014)) in the absence of superimposed disease or injury during service.  VAOPGCPREC 82-90.  The only medical opinion of record attributes the Veteran's depression to a preexisting personality disorder which is not subject to service connection.  

As to any possible superimposed disease or injury in service, the Board finds that the weight of the lay and medical evidence is against finding that the personality disorder was subject to superimposed disease or injury during service.  Service treatment records note a mild depressive reaction in January 1981; however, at service separation in May 1982, the Veteran denied a history or current symptoms of depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort.  Service treatment records include a February 1982 treatment note discussing the Veteran's alcohol and drug abuse; however, alcohol dependency was ruled out. 

While the Veteran contends that psychiatric symptoms such as depression and difficulty with authority have been continuous since service separation, and were not present before service, the November 2013 VA examiner stated that the Veteran's pattern of difficulties since service separation are consistent with a personality disorder and alcohol abuse.  Moreover, the VA examiner stated that, while the Veteran reports full sobriety at this point, it cannot be verified since the Veteran is "not considered a reliable historian with regard to his substance abuse history," and there is no continuous pattern of drug testing to confirm the Veteran's reported sobriety.  

The Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 
38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  The Veteran has not asserted and the record does not otherwise suggest that an alcohol or drug abuse disability is secondary to, or a symptom of, a service-connected disability.

As the weight of the evidence is against finding that a current depression disability is related to service, the Board finds that the criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder, to include PTSD and depression, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


